United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-3227
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Keeyon M. Dunbar

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: June 1, 2018
                                 Filed: June 8, 2018
                                   ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

        Keeyon Dunbar (“Dunbar”) directly appeals the within-Guidelines-range
sentence the district court1 imposed after he pled guilty to being a felon in possession
of a firearm. His counsel has moved for leave to withdraw and has filed a brief under

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
Anders v. California, 386 U.S. 738 (1967), arguing that the district court erred in
calculating Dunbar’s base offense level by treating a prior felony bank robbery
conviction as a “crime of violence” under U.S.S.G. § 2K2.1(a)(4)(A) (offense level
of 20 applies to unlawful possession of a firearm if the defendant has a prior felony
conviction for a crime of violence), and that the sentence is substantively
unreasonable.

       First, we find no error in the district court’s calculation of the Guidelines range,
see United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (this court reviews the
district court’s application of Guidelines de novo, and its findings of fact for clear
error), as bank robbery is a crime of violence, see United States v. Harper, 869 F.3d
624, 626-27 (8th Cir. 2017) (bank robbery is crime of violence under U.S.S.G.
§ 4B1.2(a)); United States v. Ossana, 638 F.3d 895, 898 (8th Cir. 2011) (the term
“crime of violence” under § 2K2.1(a)(4)(A) has the same meaning as in § 4B1.2(a)).

      In addition, we conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing reasonableness of sentence under abuse-of-discretion
standard); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on
appeal, within-Guidelines-range sentence is presumed reasonable).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75, 92 (1988), and have found no nonfrivolous issues for appeal. Accordingly,
we grant counsel’s motion to withdraw and we affirm.
                       ______________________________




                                           -2-